Fellows, J.
(dissenting). “The legislature shall pass no local or special act” without a referendum; nor shall it pass such act with a referendum “in any case where a general act can be made applicable.” Section 30, article 5, Constitution. It is further provided in this section of the Constitution that “whether a general act can be made applicable shall be a judicial question.” I agree with Mr. Justice Moore that the act under consideration is a local act, but I do not agree with him that a general act cannot be made applicable. I discover no obstacle to the enactment of a law by the legislature authorizing all cities of the State to issue bonds for library purposes, within constitutional limits, and fixing the maximum rate of interest thereon. For 41 years we have had a general act ’ authorizing our smaller cities, villages and *553townships, to maintain public libraries and providing for their management and the levy and collection of taxes for their upkeep. Act No. 164, Pub. Acts 1877 (1 Comp. Laws 1915, § 3431 et seq.). I am unable to discover that the power of the legislature to pass this act has ever been questioned. Nor am I able to discover any reason which would forbid the legislature, by an amendment to this act, extending its scope to all cities; or, as stated, by an independent general act, providing for the issuance of bonds for library purposes by all cities. Nor do I discover any prohibition against classifying the cities of the State, within constitutional limitations, in regard to this subject-matter. By the Constitution itself the legislature is directed to establish libraries in each township and city. Section 14, Art. 11, Constitution of Michigan. This does not mean one city, but all cities. The subject of libraries is of general interest, and general legislation may be enacted applicable to the subject. If a municipality may so involve its affairs as to have its condition differ from other cities of the State, and for that reason successfully appeal for local and special legislation, then the constitutional provision here under consideration is meaningless, and the vice of special legislation is still with us. I think the legislation under consideration is invalid and that the judgment should be reversed.
Ostrander, C. J., and Stone, J., concurred with Fellows, J.